DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08/24/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Preliminary Formalities
Claims 1-7 are currently pending; claims 2, 3, 5 are withdrawn; claims 6, 7 are new.
Claims 1, 4, 6, 7 are currently under examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —WIND POWER GENERATION DEVICE WITH WIND RECEIVING PADDLES EACH HAVING AN AIRFLOW GUIDE CHANNEL—.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).
Drawings
The drawings were received on 08/24/2021.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 3, 4, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 13-14, the limitation “a plurality of wind receiving paddles (5), each of which corresponds to one of the support arms connected and is disposed to a distal end of each the corresponding support arm” (emphasis added) is not idiomatic and is, consequently, unclear.
Regarding claim 1, second page, lines 8-14, the phrase “the end portions” in each of the phrases “one of the end portions” and “the other of the end portions” should be written as —the two end portions— to properly indicate antecedent basis to the “two end portions” as initially recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 4, 6, 7, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Furthermore, it is noted that if Applicant choses to amend the claimed invention with any suggested language which may be provided below, such claim amendments, of course, must find support in the original disclosure to satisfy the requirements of 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  Any suggested language provided is exemplary in nature only, given to assist Applicant in drafting cohesive, concisely-stated claim limitations which clearly and definitely sets forth Applicant’s alleged invention.
Additionally, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The scope of the invention must be clearly and definitely set forth in the claims.
Regarding claim 1, lines 3-5, the limitation “a perpendicular rotation shaft (3) that is a straight rod, connected to the electrical generator such that the rotation shaft rotates around an to transit the rotational force to the electrical generator” (emphasis added) is vague and indefinite.
First, the phrase uses the term “perpendicular” but fails to clearly indicate with reference to what other element or feature the “perpendicular rotation shaft” may be “perpendicular”.
Second, the phrase “a perpendicular rotation shaft (3) that is a straight rod” is not idiomatic.  Does the “rotation shaft” comprise “a straight rod”?
Third, the phrase “to transit the rotational force” (emphasis added) is not idiomatic, and consequently fails to clearly set forth the metes and bounds of patent protection sought.
Regarding claim 1, line 5, the limitation “the ground” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 1, line 8, the limitation “a direction that radially expands from the axis” (emphasis added) is vague and indefinite.  Notably, the term “expands from” is not idiomatic and consequently fails to clearly set forth the metes and bounds of patent protection sought.  Furthermore, the claim fails to indicate to what element(s) or direction the “direction” may be oriented.
Regarding claim 1, line 10, the limitation “support arms […] arranged at equal intervals with respect to the circumferential direction around the rotation shaft” (emphasis added) is vague and indefinite.  Notably, the phrase “equal intervals with respect to” a “direction” is not idiomatic and does not clearly set forth the structural relationships between the “support arms,” the “rotation shaft,” and other claim features.
Regarding claim 1, line 15, the limitation “wherein four sides are defined with respect to the paddles” is vague and indefinite.  Notably, the claim fails to make clear whether the “four 
Regarding claim 1, line 16, the limitation “the paddles moves” is vague and indefinite.  There is a mismatch in number between “the paddles” (plural) and the verb “moves” (singular).  Clarification is requested.  Furthermore, if reference to a single “paddle” was intended, proper antecedent basis should be ensured.
Regarding claim 1, line 19, the limitation “each of the wind receiving paddles is composed with […]” (emphasis added) is vague and indefinite.  Notably, the phrase “is composed with” is not idiomatic and does not clearly set forth the metes and bounds of the patent protection sought.
Regarding claim 1, second page, lines 1 to end of claim 1, the limitation “the concave part (51) […] the front edge airflow reservoir portion” is vague and indefinite.  Notably, the claim does not make clear whether the recited limitations are intended to modify a single “wind receiving paddle” or are intended to describe each and every “wind receiving paddle”.
Regarding claim 1, second page, lines 3-5, the limitation “wherein, in plan view that is seen in the longitudinal direction, the convex side surface is in a convex shape and arranged at the inner side, a concave side surface is in a concave shape and arranged at the outer side, and the front edge part is a leading edge in the circumferential direction” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative and does not clearly set forth the structural relationship(s) between the components listed.
Second, the phrase “in plan view that is seen in the longitudinal direction” is not idiomatic and does not make clear what a “plan view” may be in context of the claimed what is being “seen in the longitudinal direction” and how “see[ing]” may be related to the invention.
Third, the phrases “is in a convex shape” and “is in a concave shape” are not idiomatic and do not clearly indicate with reference to what side/feature the indicated curvature may be “convex” or “concave” to.
Fourth, the phrase “and arranged at the outer side” appears to be missing a verb and fails to clearly indicate what element(s) is/are “arranged at the outer side”.
Regarding claim 1, second page, lines 5-6, the limitation “the front edge part is a leading edge in the circumferential direction” is vague and indefinite.  The limitation is not idiomatic and does not make clear what the intended metes and bounds may be, including what element(s) is/are “in the circumferential direction”.
Regarding claim 1, second page, lines 8-9, the limitation “the front edge airflow reservoir portion (52) which is formed with a round part that is in a half pipe shape when seen from the plan view, elongated in the longitudinal direction” is vague and indefinite.
First, the limitation is generally narrative and fails to clearly and succinctly set forth the metes and bounds of the patent protection sought.
Second, the phrase “a round part that is in a half pipe shape when seen from the plan view” is vague and indefinite.  Notably, the phrase fails to clearly indicate the structure of “the round part” since the claim appears to indicate that the “round part” is only “a half pipe shape” (and not fully “round”) specifically “when seen from the plan view”.  Since the claim has not clearly set forth what “the plan view” may comprise (including the relationship between the “plan view” and the “longitudinal direction”) or what “see[ing]” from such a “plan view” may comprise, the limitation is generally indefinite.
Third, the claim fails to clearly indicate what element(s) is/are “elongated in the longitudinal direction”.
Regarding claim 1, second page, lines 8-14, the limitation “the front edge airflow reservoir portion […] a round part that is in a half pipe shape when seen from the plan view, elongated in the longitudinal direction, having the same height as the concave panel part, positioned at the front side than the concave panel part wherein the round part has two end portions that are straight edges of the half pipe shape, elongated in the longitudinal direction in parallel, one of the end portions located at the inner side being defined as a rear end portion (522) and the other of the end portions located at the outer side being defined as a distal end portion (521)” is vague and indefinite.
First, the limitation is generally narrative and additionally lacks adequate line indentation (see 37 CFR 1.75(i), MPEP 608.01(m)), thereby rendering comprehension difficult.
Second, the claim fails to make clear which element(s) is/are “elongated in the longitudinal direction”.
Third, the limitation “the same height” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Additionally, the claim fails to make clear which element(s) is/are “having the same height”.
Fourth, the claim fails to make clear which element(s) is/are “positioned at the front side,” which element(s) is/are “elongated in the longitudinal direction,” which element(s) is/are arranged “in parallel” and what they may be “in parallel” to.
Fifth, the phrase “positioned at the front side than the concave panel part” is not grammatically correct and further adds ambiguity to the claim.
Sixth, the phrase “two end portions that are straight edges of the half pipe shape” is vague and indefinite.  Notably, the phrase fails to make clear how a “half pipe shape” may have “straight edges”.
Regarding claim 1, second page, lines 17-19, the limitation “the airflow guide plate (533) is a flat rectangle plate, elongated in the longitudinal direction, having the same height as the concave panel part, connected to and extending from the rear end portion to the rear side” is vague and indefinite.
First, the phrase “a flat rectangle plate” is grammatically incorrect.  Is the “plate” intended to be —rectangular—?
Second, the limitation “the same height” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Third, the phrase “connected to and extending from the rear end portion […]” is vague and indefinite as it fails to clearly indicate which element(s) is/are “connected to and extending from the rear end portion” as claimed—the “airflow guide plate,” the “flat rectangle plate,” “the concave panel part,” or another element.
Regarding claim 1, second page, lines 20-24, the limitation “the rear end portion (522) is further located at the inner side than the concave panel part with a predetermined gap in the radial direction, and a rear edge of the airflow guide plate in the circumferential direction is located at the rear side than the front edge part of the concave panel part such that an airflow guide path (53) is formed at the inner side from the concave panel part along the longitudinal direction and the circumferential direction” (emphasis added) is vague and indefinite.
First, the limitation is generally narrative and fails to clearly and succinctly set forth the metes and bounds of the patent protection sought.
Second, the phrase “the rear end portion (522) is further located at the inner side than the concave panel part […]” (emphasis added) is vague and indefinite.  The phrase appears to set forth an additional location (“is further located at”) for the “rear end portion” whereas a first/initial location does not appear to have been clearly set forth.  Additionally, the phrase “is further located at […] than the concave panel part” is grammatically incorrect and fails to clearly indicate what is being compared with the conjunction “than”.
Third, the limitation “is further located at […] and a rear edge […]” appears to set forth two separate locations for the “rear end portion”.  If the conjunction “and” is here intended to introduce a new claim limitation, such limitation should be clearly delimited and clearly introduced as such. 
Regarding claim 1, second page, line 23 to third page, line 1, the limitation “an airflow guide path (53) is formed at the inner side from the concave panel part along the longitudinal direction and the circumferential direction, which is sandwiched between the concave panel part and the airflow guide plate” is vague and indefinite.
First, the limitation “an airflow guide path (53) is formed […] along the longitudinal direction and the circumferential direction” is vague and indefinite.  The claim fails to make clear how the “airflow guide path” may be “formed along” both “the longitudinal direction and the circumferential direction”.
Second, the claim fails to make clear what the referent of “which” may be, and so what element(s)
Regarding claim 4, the limitation “the airflow guide path is formed, as seen from the plan view, so as to be gradually narrowed as going from the rear side toward the front side” is vague and indefinite.
First, description of the invention is generally narrative and fails to clearly set forth the structural relationship(s) between the features claimed.  It is noted that use of the limitation “as seen from the plan view” renders the claimed features indefinite first because “the plan view” has not been well defined and, moreover, since an object “seen from” a different “view” may be interpreted differently.
Second, the limitation “as seen from the plan view, so as to be gradually narrowed as going from the rear side toward the front side” (emphasis added) is also generally narrative and is thus vague and indefinite.  The description of the features appears to be variable, dependent on how one may “see[]” or “view” it, and thus fails to clearly and definitely set forth the bounds of the patent protection sought.  
Regarding claim 6, the limitation “the upper edge airflow stop portion” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the claim fails to make clear whether reference was intended to be made to a single “paddle,” to each and all of the “paddles,” or to the “paddles” collectively.
Regarding claim 6, the limitation “top edges of the concave panel part (51)” is vague and indefinite.  Notably, the claim fails to make clear how a single “panel part” may have multiple “top edges”.
Regarding claim 6, the limitation “wherein the top edges are determined in the longitudinal direction” is vague and indefinite.  The limitation is not idiomatic, and the claim what is being “determined” and how such a “determin[ation]” may be made. 
Regarding claim 6, the limitation “the lower edge airflow stop portion” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 6, the limitation “bottom edges of the concave panel part (51)” is vague and indefinite.  Notably, the claim fails to make clear how a single “panel part” may have multiple “bottom edges”.
Regarding claim 6, the limitation “wherein the bottom edges are determined in the longitudinal direction” is vague and indefinite.  The limitation is not idiomatic, and the claim fails to clearly set forth the structural relationship(s) between the “bottom edges” and “the longitudinal direction,” including what is being “determined” and how such a “determin[ation]” may be made. 
Regarding claim 6, the limitation “an airflow guide plate (533)” is vague and indefinite.  Notably, the claim fails to make clear whether the newly-recited “airflow guide plate” is the same as, or separate and distinct from, the “airflow guide plate” set forth in claim 1, upon which claim 6 is dependent.
Regarding claim 6, the limitation “enhancing the airflow to flow into the front edge airflow reservoir portion” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what “enhancing the airflow” may comprise, and how
Regarding claim 7, the limitation “in the plan view, the front edge part (513) is positioned at the inner side than the distal end portion (521) in the radial direction, and positioned at the rear side than the distal end portion in the circumferential direction” is vague and indefinite.
First, the claim is generally narrative and descriptive in nature, failing to clearly and definitely set forth the structural relationships between the elements listed.  It is again recommended to rephrase the limitations in absolute, rather than relative (i.e., relative to “the plan view”), terms so as to more clearly set forth the metes and bounds of the patent protection sought.
Second, again, the phrases “positioned at the inner side than the distal end portion” “positioned at the rear side than the distal end portion” are grammatically incorrect and are, consequently, vague and indefinite.  It is unclear what the intended scope of the comparative conjunction “than” may be.
Regarding claims 4, 6, 7, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
December 3, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832